Citation Nr: 1021724	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
nonservice-connected pension benefits in the amount of 
$45,756.00, to include the preliminary issue of the validity 
of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 decision of a Committee on 
Waivers and Compromises (Committee) of the Department of 
Veteran's Affairs (VA) that denied the Veteran's claim of 
entitlement to a waiver of the recovery of an overpayment of 
$45,756.00 in VA nonservice-connected pension benefits.  In 
March 2010, the Veteran testified before the Board at a 
hearing that was held at the RO.

In March 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The RO determined that the Veteran was at fault in the 
creation of a debt resulting from the overpayment of VA 
nonservice-connected pension benefits in the amount of 
$45,756.00.  Specifically, the Committee on Waivers and 
Compromises determined that the Veteran knew or should have 
known that VA nonservice-connected pension was based upon 
countable income and because he failed to notify VA that he 
was earning income, he was at fault in creating the debt.

In March 2010 testimony before the Board, however, the 
Veteran and his spouse stated that they had in fact submitted 
evidence, consisting of pension eligibility verification 
reports (EVRs), demonstrating that the Veteran had been 
earning income, thereby putting VA on notice that the 
Veteran's countable income was not $0.00.  They argued that 
because VA was aware that the Veteran was earning income, the 
Veteran was not at fault in the creation of the debt, and 
that the debt, in essence, was created as a result of VA 
administrative error, absolving the Veteran of fault in the 
creation of the debt.

The EVRs the Veteran and his spouse allegedly submitted are 
not of record.  In addition, several other pertinent 
documents are not of record, including the income 
verification matches demonstrating that the Veteran's income 
was not $0.00, VA notification to the Veteran that he had 
been overpaid, resulting in the possible creation of a debt 
to VA, and the Veteran's request for a waiver of the 
collection or recovery of the overpayment.  Because these 
several records are not in the claims file, it appears to the 
Board that the EVRs the Veteran and his wife allegedly 
submitted may be co-located with the aforementioned 
documents.  As the EVRs, the income verification matches 
demonstrating that the Veteran's income was not $0.00, VA 
notification to the Veteran that he had been overpaid, 
resulting in the possible creation of a debt to VA, and the 
Veteran's request for a waiver of the collection or recovery 
of the overpayment, are each pertinent to the Veteran's 
claim, they should be obtained and associated with the claims 
file on remand.

Next, a remand is necessary in order that the Veteran and his 
spouse may submit updated financial status information.  At 
the March 2010 hearing before the Board, the Veteran and his 
spouse argued that the recovery of the debt should be waived 
as a result of severe financial hardship.  The most recent 
financial status information of record is dated in March 
2008.  In view of the foregoing, a monthly accounting of 
expenses and income from the Veteran is necessary in order to 
determine whether the recovery of the debt currently charged 
to the Veteran is proper.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file the EVRs submitted by the Veteran and 
his spouse since 2002, the income 
verification matches demonstrating that 
the Veteran's income was not $0.00 
beginning in January 2003, VA notification 
to the Veteran that he had been overpaid, 
resulting in the possible creation of a 
debt to VA, and the Veteran's request for 
a waiver of the collection or recovery of 
the overpayment.  If these records cannot 
be located, notify the Veteran of the 
unavailability of these records and 
request that he submit copies of any such 
records that he may have in his 
possession.

2.  Contact the Veteran and request that 
he provide detailed financial status 
reports for the time period from March 
2008 to the present, with supporting 
documentation.  In reporting his monthly 
income, the Veteran must include income 
for himself and all members of his 
household from all sources including, but 
not limited to, VA disability compensation 
income, Social Security disability income, 
income from rental properties, capital 
gains income, as well as income from 
wages, commissions, and salaries.  The 
Veteran should be advised that providing 
accurate financial information from March 
2008 to the present may require more than 
one financial status report form, since 
the income, members of his household, and 
expenses may have changed during this 
period.

3.  Then, readjudicate the claim, 
including the preliminary issue of the 
validity of the debt.  If the benefit 
sought on appeal remains denied, furnish 
the Veteran a supplemental statement of 
the case and give him the appropriate 
opportunity for response.  Then, return 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



